DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 4/30/2021. 
Claims 1-18 are pending in the application. 
Claims 1, 3, 7, 9, 13, and 15 are amended. 
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 02/03/2021.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-18 have been fully considered, but are not persuasive for the following reasons: 
In regards to independent claim 1, Applicant’s main argument is that “Mutalik is silent with respect Applicant's recited association, e.g. tuple representation, and to comparing a first association including a first object and corresponding dialogue words to a second association including a second object and corresponding dialogue words to produce a distance measurement that indicates similarity in the corresponding data.”
Examiner respectfully disagrees with the above arguments.

Mutalik refers to an object having associated metadata in paragraph [0218], disclosing “This metadata is stored along with the data objects.” Also, in referring to data fingerprints, Mutalik states in [0301] that “Over the life of a data object, multiple fingerprints are stored with the object as metadata,” See Fig. 19. In addition, Mutalik teaches in [0453] that unstructured data, “has metadata such as a filename, file owners, date of creation and modification and other attributes” associated with it. Therefore, Mutalik discloses “the first data stream having at least one first association, wherein the first association includes a first object and one or more dialogue words associated with the first object; and the second data stream having at least one second association, wherein the second association includes a second object and one or more dialogue words associated with the second object”.
In regards to independent claim 7, the emphasized limitations that the Applicant argues in claim 7 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
In regards to independent claim 13, the emphasized limitations that the Applicant argues in claim 13 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
Thus, it is submitted that the cited amended limitations are properly disclosed by at least Mutalik. For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
Further, regarding the new limitations recited in claims 1, 7, and 13 it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8, 10, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mutalik et al. (US 20150143063 A1, hereinafter Mutalik).

Regarding Claim 1, Mutalik discloses a computer system (Fig. 17, host computer 1701) comprising: 
a processing unit operatively coupled to memory ([0295]: a host computer 1701 that contains volatile memory 1702 , a persistent storage device such as a hard drive, 1708 , a processor, 1703); 
a knowledge engine in communication with the processing unit ([0084]: Data Management Virtualization Engine that manages the data protection lifecycle, moving data across the various storage repositories), 
the knowledge engine to identify duplicate media content ([0087]: the Data Management Virtualization system uses a deduplication and compression algorithm that avoids sending data that is already available on the other side of the network), 
the knowledge engine comprising: a data stream manager ([0113]: Object Manager 501 is a software component for maintaining Data Storage Objects) configured to
convert a first data stream into a first sequence of events ([0081]: The data management engine is operable to execute a sequence of snapshot operations to create point-in-time images of application data; [0024]: generating by the computing device, based on a sampling scheme, a first data sample)
([0024]: generating, by the computing device, a second data sample), 
the first data stream having at least one first association, wherein the first association includes a first object ([0024]: a first data sample comprising actual blocks of data copied from the data object at the source data store) and one or more dialogue words associated with the first object; and the second data stream having at least one second association ([0024]: a second data sample comprising actual blocks of data copied from the corresponding data object at the target data store), wherein the second association includes a second object and one or more dialogue words associated with the second object (Fig. 18, data object 1810; [0090]: virtual copies are constructed by maintaining metadata and data structures [one or more dialogue words associated with the first and second object is interpreted as metadata]);
and an assessment manager configured to conduct a similarity assessment between the first and second data streams (Fig. 9, [0105]: Service Level Policy Engine 406 . This module acts on the SLA 304 provided by the user to make decisions regarding the creation, movement and deletion of copies of the application data), 
including compare the first and second sequence of events, ([0024]: comparing, by the computing device, the blocks of data in the first data sample and the second data sample to determine if they differ),
the similarity assessment to produce a distance measurement between the first association and the second association ([0308]: Period, 1830, is a number representing a distance between offsets within the file… The data fingerprint, 1860 , is a single numerical value derived deterministically from the content of the data object 1810 and the parameters start 1820 and period 1830),
([0302]: data fingerprints may thus be used to provide a measure or test of data integrity between copied or stored versions of a data object); 
and the processing unit to selectively identify duplicate data in the first and second sequence of events responsive to the similarity assessment and produced distance measurement. ([0301]: Over the life of a data object, multiple fingerprints are stored with the object as metadata. Data fingerprints may be used to compare two objects to determine whether they are the same data object. If the data fingerprints for two objects differ, the two objects can definitively be said to be different).

Regarding Claim 2, Mutalik discloses the computer system of claim 1, further comprising
the data stream manager ([0113]: Object Manager 501 is a software component for maintaining Data Storage Objects)
 to identify one or more images in each of the data streams ([304]: given two data objects that represent a digital photograph or image data, taking a data fingerprint may include taking a checksum or binary digest of a portion of each image)
and to process the identified one or more images into one or more object representations ([0148]:  the Difference Engine Provider provides a specific representation of the differences between two states of a Data Storage Object over time; [0241]: The difference is calculated by comparing two hashed representations of the objects in parallel).

Regarding Claim 4, Mutalik discloses the computer system of claim 1, 
([0024]: the sampling scheme comprising selecting a first source data block based on an offset [quantity of edits required to create equivalency between the first and second sequence of events] and selecting a set of subsequent source data blocks based on a period, the offset corresponding to a distance from the beginning of the data object;[0308]: Period, 1830, is a number representing a distance between offsets within the file). 

Regarding Claim 7, Mutalik discloses a computer program product for similarity assessment ([0504]: The subject matter described herein can be implemented as one or more computer program products), 
the computer program product comprising a computer readable storage medium having program code embodied therewith ([0504]: one or more computer programs tangibly embodied in an information carrier (e.g., in a machine readable storage device), 
the program code executable by a processor ([0295]: a processor, 1703) to: 
convert a first data stream into a first sequence of events ([0081]: The data management engine is operable to execute a sequence of snapshot operations to create point-in-time images of application data; [0024]: generating by the computing device, based on a sampling scheme, a first data sample)
and convert a second data stream into a second sequence of events ([0024]: generating, by the computing device, a second data sample), 
the first data stream having at least one first association, wherein the first association includes a first object ([0024]: a first data sample comprising actual blocks of data copied from the data object at the source data store) and one or more dialogue words associated with the first object; and the second data stream having at least one second association ([0024]: a second data sample comprising actual blocks of data copied from the corresponding data object at the target data store), wherein the second association includes a second object and one or more dialogue words associated with the second object (Fig. 18, data object 1810; [0090]: virtual copies are constructed by maintaining metadata and data structures [one or more dialogue words associated with the first and second object is interpreted as metadata]); 
conduct a similarity assessment between the first and second data streams (Fig. 9, [0105]: Service Level Policy Engine 406 . This module acts on the SLA 304 provided by the user to make decisions regarding the creation, movement and deletion of copies of the application data), 
including compare the first and second sequence of events ([0024]: comparing, by the computing device, the blocks of data in the first data sample and the second data sample to determine if they differ), 
the similarity assessment to produce a distance measurement between the first association  and the second association ([0308]: Period, 1830 , is a number representing a distance between offsets within the file… The data fingerprint, 1860 , is a single numerical value derived deterministically from the content of the data object 1810 and the parameters start 1820 and period 1830), 
the distance measurement to quantify similarity between the first and second sequence of events ([0301]: Over the life of a data object, multiple fingerprints are stored with the object as metadata. Data fingerprints may be used to compare two objects to determine whether they are the same data object. If the data fingerprints for two objects differ, the two objects can definitively be said to be different);
selectively identify duplicate data in the first and second sequence of events responsive to the similarity assessment and produced distance measurement ([0301]: Over the life of a data object, multiple fingerprints are stored with the object as metadata. Data fingerprints may be used to compare two objects to determine whether they are the same data object. If the data fingerprints for two objects differ, the two objects can definitively be said to be different).

Regarding Claim 8, Mutalik discloses the computer program product of claim 7, further comprising 
program code ([0504]: one or more computer programs tangibly embodied in an information carrier (e.g., in a machine readable storage device)
to identify one or more images in each of the data streams ([304]: given two data objects that represent a digital photograph or image data, taking a data fingerprint may include taking a checksum or binary digest of a portion of each image)
and process the identified one or more images into one or more object representations ([0148]:  the Difference Engine Provider provides a specific representation of the differences between two states of a Data Storage Object over time; [0241]: The difference is calculated by comparing two hashed representations of the objects in parallel).

Regarding Claim 10, Mutalik discloses the computer program product of claim 7, wherein the distance measurement reflects a quantity of edits required to create equivalency between the first and second sequence of events ([0024]: the sampling scheme comprising selecting a first source data block based on an offset [quantity of edits required to create equivalency between the first and second sequence of events] and selecting a set of subsequent source data blocks based on a period, the offset corresponding to a distance from the beginning of the data object;[0308]: Period, 1830, is a number representing a distance between offsets within the file).

Regarding Claim 13, Mutalik discloses a method ([0022]: a system and method for managing data) comprising: 
converting a first data stream into a first sequence of events ([0081]: The data management engine is operable to execute a sequence of snapshot operations to create point-in-time images of application data on a first storage pool; [0024]: generating by the computing device, based on a sampling scheme, a first data sample)
and a second data stream into a second sequence of events ([0024]: generating, by the computing device, a second data sample), 
the first data stream having at least one first association, wherein the first association includes a first object ([0024]: a first data sample comprising actual blocks of data copied from the data object at the source data store) and one or more dialogue words associated with the first object; and the second data stream having at least one second association ([0024]: a second data sample comprising actual blocks of data copied from the corresponding data object at the target data store), wherein the second association includes a second object and one or more dialogue words associated with the second object (Fig. 18, data object 1810; [0090]: virtual copies are constructed by maintaining metadata and data structures [one or more dialogue words associated with the first and second object is interpreted as metadata]); 
(Fig. 9, [0105]: Service Level Policy Engine 406 . This module acts on the SLA 304 provided by the user to make decisions regarding the creation, movement and deletion of copies of the application data), 
including comparing the first and second sequence of events ([0024]: comparing, by the computing device, the blocks of data in the first data sample and the second data sample to determine if they differ), 
the similarity assessment producing a distance measurement between the first association and the second association ([0308]: Period, 1830 , is a number representing a distance between offsets within the file… The data fingerprint, 1860 , is a single numerical value derived deterministically from the content of the data object 1810 and the parameters start 1820 and period 1830), 
the distance measurement to quantify similarity between the first and second sequence of events ([0302]: data fingerprints may thus be used to provide a measure or test of data integrity between copied or stored versions of a data object);
and selectively identifying in the first and second sequence of events responsive to the similarity assessment and produced distance measurement ([0301]: Over the life of a data object, multiple fingerprints are stored with the object as metadata. Data fingerprints may be used to compare two objects to determine whether they are the same data object. If the data fingerprints for two objects differ, the two objects can definitively be said to be different).

Regarding Claim 14, Mutalik discloses the method of claim 13, wherein converting the first and second data streams further comprises 
([304]: given two data objects that represent a digital photograph or image data, taking a data fingerprint may include taking a checksum or binary digest of a portion of each image)
and processing the identified one or more images into one or more object representations ([0148]:  the Difference Engine Provider provides a specific representation of the differences between two states of a Data Storage Object over time; [0241]: The difference is calculated by comparing two hashed representations of the objects in parallel).

Regarding Claim 16, Mutalik discloses the method of claim 13, 
wherein the distance measurement reflects a quantity of edits required to create equivalency between the first and second sequence of events ([0024]: the sampling scheme comprising selecting a first source data block based on an offset [quantity of edits required to create equivalency between the first and second sequence of events] and selecting a set of subsequent source data blocks based on a period, the offset corresponding to a distance from the beginning of the data object;[0308]: Period, 1830, is a number representing a distance between offsets within the file).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mutalik et al. (US 20150143063 A1, hereinafter Mutalik), in further view of Kali (US 20150161214 A1).

Regarding Claim 3, Mutalik discloses the computer system of claim 2. 
However, Mutalik does not explicitly teach “further comprising a representation manager to form a first sequence of tuple representations for the first data stream and to form a second sequence of tuple representations for the second data stream, and the representation manager to sequentially order the first and second sequences of tuple representations based on time stamp metadata associated with each representation.”
On the other hand, in the same field of endeavor, Kali teaches
a representation manager ([0127]: the CQL engine/CQ service 200 comprising logic for selecting one or more notable events from input event stream 718)
to form a first sequence of tuple representations for the first data stream and to form a second sequence of tuple representations for the second data stream ([0029]: As noted, a stream may be the principle source of data that CQL queries may act on; stream elements may be tuple-timestamp pairs, which can be represented as a sequence of timestamped tuple insertions; [0087]: the homogeneous schema 128 may include a representation of one or more attributes of the first input data stream and the second input data stream), 
and the representation manager to sequentially order the first and second sequences of tuple representations based time on stamp metadata associated with each representation ([0029]: the tuples of an input data stream may be requested to arrive at the system in order of increasing timestamps; [0026]: For events received via an event stream, the time information associated with an event may be used to ensure that the events in the event stream arrive in the order of increasing timestamp values. This may enable events received in the event stream to be ordered based upon their associated time information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system of Mutalik to incorporate the teachings of Kali to include a computer system further comprising a representation manager to form a first sequence of tuple representations for the first data stream and to form a second sequence of tuple representations for the second data stream, and the representation manager to sequentially order the first and second sequences of tuple representations based time on stamp metadata associated with each representation.
The motivation for doing so would be to generate one or more dynamic data types for one or more attributes of the input data streams, as recognized by Kali ([Abstract] of Kali: The method includes receiving multiple input data streams and generating one or more dynamic data types for one or more attributes of the input data streams).

Regarding Claim 6, Mutalik discloses the computer system of claim 5.

On the other hand, in the same field of endeavor, Kali teaches
wherein at least a first subset of tuple representations includes a set of elements ([0029]: stream elements may be tuple-timestamp pairs, which can be represented as a sequence of timestamped tuple insertions)
selected from the group consisting of: multiple words per object and multiple objects per word ([0029]: A stream S may be a bag (also referred to as a “multi-set”) of elements; [0087]: homogeneous schema 128 may include a representation of one or more attributes of the first input data stream).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system of Mutalik to incorporate the teachings of Kali to include wherein at least a first subset of tuple representations includes a set of elements selected from the group consisting of: multiple words per object and multiple objects per word.
The motivation for doing so would be to generate to generate a combined input data stream based on the dynamic data types, as recognized by Kali ([Abstract] of Kali: the method may include combining the input data streams to generate a combined input data stream based on the dynamic data types.

Regarding Claim 9, Mutalik discloses the computer program product of claim 8. 

On the other hand, in the same field of endeavor, Kali teaches
program code ([0504]: one or more computer programs tangibly embodied in an information carrier (e.g., in a machine readable storage device)
to form a first sequence of tuple representations for the first data stream and to form a second sequence of tuple representations for the second data stream ([0029]: As noted, a stream may be the principle source of data that CQL queries may act on; stream elements may be tuple-timestamp pairs, which can be represented as a sequence of timestamped tuple insertions; [0087]: the homogeneous schema 128 may include a representation of one or more attributes of the first input data stream and the second input data stream), 
and the representation manager to sequentially order the first and second sequences of tuple representations based on time stamp metadata associated with each representation ([0029]: the tuples of an input data stream may be requested to arrive at the system in order of increasing timestamps; [0026]: For events received via an event stream, the time information associated with an event may be used to ensure that the events in the event stream arrive in the order of increasing timestamp values. This may enable events received in the event stream to be ordered based upon their associated time information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product of 
The motivation for doing so would be to generate one or more dynamic data types for one or more attributes of the input data streams, as recognized by Kali ([Abstract] of Kali: The method includes receiving multiple input data streams and generating one or more dynamic data types for one or more attributes of the input data streams).

Regarding Claim 12, Mutalik discloses the computer program product of claim 11.
However, Mutalik does not explicitly teach “wherein at least a first subset of tuple representations includes a set of elements selected from the group consisting of: multiple words per object and multiple objects per word.” 
On the other hand, in the same field of endeavor, Kali teaches
wherein at least a first subset of tuple representations includes a set of elements ([0029]: stream elements may be tuple-timestamp pairs, which can be represented as a sequence of timestamped tuple insertions)
selected from the group consisting of: multiple words per object and multiple objects per word ([0029]: A stream S may be a bag (also referred to as a “multi-set”) of elements; [0087]: homogeneous schema 128 may include a representation of one or more attributes of the first input data stream).

The motivation for doing so would be to generate to generate a combined input data stream based on the dynamic data types, as recognized by Kali ([Abstract] of Kali: the method may include combining the input data streams to generate a combined input data stream based on the dynamic data types.

Regarding Claim 15, Mutalik discloses the method of claim 14. 
However, Mutalik does not explicitly teach “further comprising forming a first sequence of tuple representations for the first data stream and forming a second sequence of tuple representations for the second data stream, and sequentially ordering the first and second sequences of tuple representations based time on stamp metadata associated with each representation.”
On the other hand, in the same field of endeavor, Kali teaches
further comprising forming a first sequence of tuple representations for the first data stream and forming a second sequence of tuple representations for the second data stream ([0029]: As noted, a stream may be the principle source of data that CQL queries may act on; stream elements may be tuple-timestamp pairs, which can be represented as a sequence of timestamped tuple insertions; [0087]: the homogeneous schema 128 may include a representation of one or more attributes of the first input data stream and the second input data stream), 
and sequentially ordering the first and second sequences of tuple representations based on  time stamp metadata associated with each representation ([0029]: the tuples of an input data stream may be requested to arrive at the system in order of increasing timestamps; [0026]: For events received via an event stream, the time information associated with an event may be used to ensure that the events in the event stream arrive in the order of increasing timestamp values. This may enable events received in the event stream to be ordered based upon their associated time information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mutalik to incorporate the teachings of Kali to include a method further comprising forming a first sequence of tuple representations for the first data stream and forming a second sequence of tuple representations for the second data stream, and sequentially ordering the first and second sequences of tuple representations based time on stamp metadata associated with each representation.
The motivation for doing so would be to generate one or more dynamic data types for one or more attributes of the input data streams, as recognized by Kali ([Abstract] of Kali: The method includes receiving multiple input data streams and generating one or more dynamic data types for one or more attributes of the input data streams).

Regarding Claim 18, Mutalik discloses the method of claim 17.

On the other hand, in the same field of endeavor, Kali teaches
wherein at least a first subset of tuple representations includes a set of elements ([0029]: stream elements may be tuple-timestamp pairs, which can be represented as a sequence of timestamped tuple insertions)
selected from the group consisting of: multiple words per object and multiple objects per word ([0029]: A stream S may be a bag (also referred to as a “multi-set”) of elements; [0087]: homogeneous schema 128 may include a representation of one or more attributes of the first input data stream).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mutalik to incorporate the teachings of Kali to include wherein at least a first subset of tuple representations includes a set of elements selected from the group consisting of: multiple words per object and multiple objects per word.
The motivation for doing so would be to generate to generate a combined input data stream based on the dynamic data types, as recognized by Kali ([Abstract] of Kali: the method may include combining the input data streams to generate a combined input data stream based on the dynamic data types.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mutalik et al. (US 20150143063 A1, hereinafter Mutalik), in further view of Karnam et al. (US 20150127347 A1, hereinafter Karnam).

Regarding Claim 5, Mutalik discloses the computer system of claim 4.
 However, Mutalik does not explicitly teach “further comprising the data stream manager to identify audio in each of the data streams and to process the identified audio into first and second text representations.”
On the other hand, in the same field of endeavor, Karnam teaches further comprising the data stream manager to identify audio in each of the data streams ([0015]: Each end user computing system 130, 132 may include a speech recognition system 134 configured to detect recognized speech segments from audio data received via a microphone 136 or other suitable acoustic input device)
and to process the identified audio ([0019]: the speech grammar terms are converted to phonetic representations using only the text representations provided by the developer) 
into first and second text representations (Figs. 2A-2C, step 208, Force align audio sample(s) of grammar terms to text representation, [0019]: The force align mode matches the audio sample to a phonetic representation of the proposed speech grammar term as determined from the text representation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mutalik to incorporate the teachings of Karnam to include further comprising the data stream manager to identify audio in each of the data streams and to process the identified audio into first and second text representations.
([0001] of Karnam: Computer speech recognition may be used to receive computing device inputs in the form of human speech detected via audio transducers).


Regarding Claim 11, Mutalik discloses the computer program product of claim 10.
However, Mutalik does not explicitly teach “further comprising program code to identify audio in each of the data streams and process the identified audio into first and second text representations.”
On the other hand, in the same field of endeavor, Karnam teaches further comprising program code ([0504]: one or more computer programs tangibly embodied in an information carrier (e.g., in a machine readable storage device)
 to identify audio in each of the data streams ([0015]: Each end user computing system 130 , 132 may include a speech recognition system 134 configured to detect recognized speech segments from audio data received via a microphone 136 or other suitable acoustic input device)
and process the identified audio ([0019]: the speech grammar terms are converted to phonetic representations using only the text representations provided by the developer) 
into first and second text representations (Figs. 2A-2C, step 208, Force align audio sample(s) of grammar terms to text representation, [0019]: The force align mode matches the audio sample to a phonetic representation of the proposed speech grammar term as determined from the text representation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product of Mutalik to incorporate the teachings of Karnam to include further comprising the data stream 
The motivation for doing so would be to receive audio input as recognized by Karnam ([0001] of Karnam: Computer speech recognition may be used to receive computing device inputs in the form of human speech detected via audio transducers).

Regarding Claim 17, Mutalik discloses the method of claim 16.
However, Mutalik does not explicitly teach “wherein converting the first and second data streams further comprises identifying audio in each of the data streams and processing the identified audio into first and second text representations.”
On the other hand, in the same field of endeavor, Karnam teaches wherein converting the first and second data streams further comprises identifying audio in each of the data streams ([0015]: Each end user computing system 130 , 132 may include a speech recognition system 134 configured to detect recognized speech segments from audio data received via a microphone 136 or other suitable acoustic input device)
and processing the identified audio ([0019]: the speech grammar terms are converted to phonetic representations using only the text representations provided by the developer) 
into first and second text representations (Figs. 2A-2C, step 208, Force align audio sample(s) of grammar terms to text representation, [0019]: The force align mode matches the audio sample to a phonetic representation of the proposed speech grammar term as determined from the text representation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mutalik to incorporate the teachings of Karnam to include wherein converting the first and second data 
The motivation for doing so would be to receive audio input as recognized by Karnam ([0001] of Karnam: Computer speech recognition may be used to receive computing device inputs in the form of human speech detected via audio transducers).





Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168